Citation Nr: 1825560	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right thumb sprain. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle condition.

3. Entitlement to service connection for a bilateral ankle condition.

4. Whether new and material evidence has been received to reopen a claim for service connection for a right knee condition, to include as secondary to a bilateral ankle condition.

5. Entitlement to service connection for a right knee condition, to include as secondary to a bilateral ankle condition.

6. Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition, to include as secondary to a bilateral ankle condition.

7. Entitlement to service connection for a left knee condition, to include as secondary to a bilateral ankle condition.


REPRESENTATION

Appellant represented by:	Roland A. Berridge, Attorney


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of an increased rating for right thumb sprain and service connection for a bilateral ankle condition, right knee condition, and left knee condition are addressed in the remand portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In an unappealed rating decision issued in July 2009, the Veteran was denied service connection for a bilateral ankle condition.  

2.  The evidence associated with the claims file subsequent to the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral ankle condition, is not cumulative or redundant of evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

3. In an unappealed rating decision issued in July 2009, the Veteran was denied service connection for a right knee condition.  

4.  The evidence associated with the claims file subsequent to the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee condition, is not cumulative or redundant of evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

5. In an unappealed rating decision issued in July 2009, the Veteran was denied service connection for a left knee condition.  

6.  The evidence associated with the claims file subsequent to the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee condition, is not cumulative or redundant of evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2011.  With regard to the duty to assist, VA has obtained all identified and available service and post-service treatment records.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Ankles

In a November 1987 rating decision, the RO denied service connection for bilateral ankle sprains because the evidence of record clearly indicated that the condition existed prior to service and was not aggravated in service.  The RO also indicated that service medical records are silent for complaint, treatment or diagnosis for bilateral ankle condition other than stated on enlistment exam.  The Veteran did not submit a notice of disagreement or additional evidence within a year of the rating decision.  Therefore, the November 1987 rating decision became final.  On February 20, 2009, the Veteran submitted a claim to reopen for service connection for bilateral ankle condition.  In a July 2009 rating decision, the RO denied reopening because the evidence submitted was not new and material.  The Veteran did not submit a notice of disagreement or additional evidence within a year of the rating decision.  Therefore, the July 2009 rating decision became final.  On May 20, 2011, the Veteran submitted medical evidence regarding his bilateral ankles.  This evidence was interpreted as a claim to reopen for service connection for a bilateral ankle condition.  In August 2012, the RO again denied this claim.  The Veteran timely filed a notice of disagreement to this decision in August 2013.  

The Veteran has submitted additional evidence since the prior final decision.  He has submitted an April 2012 report from Dr. J.G. from Bone & Joint Institute.  The report, which is in regard to the Veteran's ankle pain, indicates that the doctor ordered, performed, and interpreted x-rays of both ankles.  The diagnoses were end-stage osteoarthritis for both ankles and subtalar joints related to congenital varus heels.  These conditions were not diagnosed at the time of the prior final decision.  As such, the Board determines that this evidence is new.  Nor is the evidence cumulative or redundant of any evidence already of record.  Nor is arthritis congenital, which suggests that the Veteran has a bilateral ankle condition that did not preexist service as upheld in the prior final rating decision.  As such, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral ankle condition.  

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for a bilateral ankle condition is reopened.  38 C.F.R. § 3.156(a).

Right Knee

The Veteran previously filed a claim for service connection for a right knee condition.  In his current claim, he asserts that his right knee condition is secondary to his bilateral ankle condition.  A claim based on a new theory of entitlement is not a new claim but constitutes a claim to reopen the previously denied claim.  See Robinson v. Mansfield, 21 Vet App 545 (2008); Ashford v. Brown, 10 Vet. App. 120   (1997); Perry v. West, 12 Vet. App. 365 (1999).  Thus, the Board must determine whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a right knee condition, to include as secondary to a bilateral ankle condition.  

In the November 1987 rating decision, the RO denied service connection for a right knee condition because a right knee condition was not shown of record, i.e. there was no diagnosis.  The Veteran did not submit a notice of disagreement or additional evidence within a year of the rating decision.  Therefore, the November 1987 rating decision became final.  On February 20, 2009, the Veteran submitted a claim to reopen for service connection for a right knee condition.  In a July 2009 rating decision, the RO denied reopening because the evidence submitted was not new and material.  The Veteran did not submit a notice of disagreement or additional evidence within a year of the rating decision.  Therefore, the July 2009 rating decision became final.  On March 28, 2011, the Veteran submitted another claim to reopen for service connection for a right knee condition.  In August 2012, the RO again denied the claim.  The Veteran timely filed a notice of disagreement to this decision in August 2013.  

The Veteran has submitted additional evidence since the prior final decision.  A January 2011 medical report from Dr. R.H. from Bone & Joint Institute indicates a diagnosis for end-stage right knee osteoarthritis.  As the evidence was not of record at the time of the prior final decision, the Board finds that the evidence is new.  Nor is the evidence cumulative or redundant of any evidence already of record.  As the new evidence indicates a diagnosis, which was at issue in the prior denial, the new evidence also raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee condition, to include as secondary to a bilateral ankle condition.  

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki.  Accordingly, the claim of entitlement to service connection for a right knee condition, to include as secondary to a bilateral ankles condition is reopened..  38 C.F.R. § 3.156(a).



Left Knee

The Veteran previously filed a claim for service connection for a left knee condition.  In his current claim, he asserts that his left knee condition is also secondary to his bilateral ankle condition.  As discussed, a claim based on a new theory of entitlement is not a new claim but constitutes a claim to reopen the previously denied claim.  See Robinson v. Mansfield, 21 Vet App at 545.  Thus, the Board must determine whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a left knee condition, to include as secondary to a bilateral ankle condition.  

In the November 1987 rating decision, the RO denied service connection for a left knee condition because it was not incurred in or aggravated by service and there was no evidence that the left knee condition is the result of disease or injury incurred in service.  The Veteran did not submit a notice of disagreement or additional evidence within a year of the rating decision.  Therefore, the November 1987 rating decision became final.  On February 20, 2009, the Veteran submitted a claim to reopen for a left knee condition.  In a July 2009 rating decision, the RO denied reopening because the evidence submitted was not new and material.  The Veteran did not submit a notice of disagreement or additional evidence within a year of the rating decision.  Therefore, the July 2009 rating decision became final.  
On May 20, 2011, the Veteran submitted medical evidence regarding his left knee.  This evidence was interpreted as a claim to reopen for service connection for a left knee condition.  In August 2012, the RO again denied the claim.  The Veteran timely filed a notice of disagreement to this decision in August 2013.  

The Veteran has submitted additional evidence since the prior final decision.  The Veteran submitted medical records indicating treatment and diagnoses for a left knee condition.  Although new, since the record already reflected a diagnosis for the left knee, the new treatment reports do not relate to an unestablished fact.  The unestablished fact is whether a left knee condition is somehow related to service or to the Veteran's ankles.  However, the July 2012 VA opinion concerning the Veteran's left knee condition relates to the question of a nexus, the previously unestablished fact.  This evidence is new and is not cumulative of evidence already of record.  Additionally, the evidence raises the reasonable possibility that a medical opinion would aid in substantiating the service connection claim.  
Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki.  Accordingly, the claim of entitlement to service connection for a left knee condition, to include as secondary to a bilateral ankle condition is reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for service connection for a bilateral ankle condition is reopened.  

As new and material evidence has been received, the claim for service connection for a right knee condition is reopened.  

As new and material evidence has been received, the claim for service connection for a left knee condition is reopened.


REMAND

The Board finds that additional development is needed before adjudicating the claims on appeal.  

Right Thumb

The Veteran has filed a claim for an increased rating for his right thumb condition.  In March 2014, the Veteran underwent a VA examination for hand and finger conditions.  However, the corresponding Disability Benefits Questionnaire does not consider current criteria for rating musculoskeletal conditions.  As such, remand is necessary for a new VA examination.

Of importance when evaluating the musculoskeletal system, the examiner is advised that the Court has held that in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

Additionally, the Board notes that the Veteran has reported flare-ups of his thumb.  Of importance, the Court has addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In that case, the Court held that a VA examiner must attempt to elicit information from the record and from the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

As such, in the VA examination conducted per this remand, if the examiner determines that functional loss cannot be described in terms of degrees, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.

Bilateral Ankle Condition

The Board has reopened the claim for service connection for a bilateral ankle condition.  As noted in the prior final decision, the record reflects that the Veteran's bilateral ankle condition existed prior to service.  "Past sprained ankles" were noted on the Veteran's December 1970 entrance examination.  As such, the Veteran is not presumed sound at entry regarding this condition, and the claim for a bilateral ankle condition is one for aggravation.  Furthermore, the record suggests that the Veteran's bilateral ankle condition may be congenital.  

A December 2010 examination report from Dr. T.R. at Bone & Joint Institute indicates that the Veteran has varus deformities of the feet, which have been present since birth.  The April 2012 report from Dr. J.G. from Bone & Joint Institute regarding the Veteran's ankle pain indicates that the Veteran claims he was born with clubbed heels.  Dr. J.G. provided diagnoses of end-stage osteoarthritis and subtalar joints related to congenital varus heels.  Additionally, a May 2012 disability questionnaire of record, which was completed by the Veteran, indicates abnormalities since birth for the right and left ankles.  

The Board acknowledges that the July 2012 VA examiner attempted to explain away the opinions that the condition was congenital by indicating that there is no such indication in the Veteran's STRs.  However, the silence of the Veteran's STRs as to the condition being congenital is not dispositive.  As the record suggests that the condition is congenital, an opinion is necessary because congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  As such, the Board finds that an opinion is necessary as to whether the condition was aggravated by a superimposed disease or injury.
Additionally, the record reflects that the Veteran has diagnoses for his ankles other than sprained ankles.  Specifically, the April 2012 x-ray indicates bilateral osteoarthritis of the ankles.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, regardless of the opinion provided as to whether the Veteran's diagnosis for recurrent ankle sprains is a congenital defect, an opinion is necessary as to whether the Veteran's osteoarthritis of the ankles was caused by or is otherwise related to his active service.  

Right and Left Knee

The Board has also reopened claims for service connection for a right knee and left knee condition.  The Veteran has indicated that his knee conditions are secondary to his bilateral ankle condition.  The July 2012 VA examiner addressed this claim but opined that the Veteran's knee conditions are not related to his bilateral ankle conditions essentially because the bilateral ankle condition was not service-connected.  However, this reasoning is inadequate, and further, given that the ankle conditions are being remanded, the outcome of that remand could affect the claims for the knees.  As such, the claims for a right knee and left knee condition are remanded for a new opinion as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any relevant and outstanding VA treatment records.  Additionally, have the Veteran identify any additional treatment records regarding his thumb, right knee, left knee, and bilateral ankle conditions.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence.  If additional records are identified and the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2. After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected right thumb disability.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) In assessing the Veteran's right thumb condition, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) In regard to any additional functional loss due to flare-ups, if the examiner cannot provide such information without resorting to mere speculation, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral ankle and left and right knee conditions.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

All lay statements regarding onset of symptoms and consistency of symptoms should be considered.

A complete rationale should be provided for all opinions.

a) For the diagnosis of "past recurrent ankle sprain, bilaterally," indicate whether it is a congenital disease or defect.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

i) If it is determined that the ankle sprain conditions are considered a congenital defect, then provide an opinion as to whether it is at least as likely as not that the congenital defect was subject to a superimposed injury during service.  In so doing, please refer to supportive evidence of record.

ii) If it is determined that the ankle sprain condition is a congenital disease, then provide an opinion as to whether the pre-existing disease clearly and unmistakably was NOT aggravated during service.  

iii) If the bilateral ankle sprain condition is not congenital in nature and/or did not clearly and unmistakably preexist service, provide an opinion with supporting rationale as to whether it is at least as likely as not that it had its onset during active service or is otherwise related. . 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  

b) Regardless of the opinion reached regarding the diagnosis of "past recurrent ankle sprain, bilaterally," for the diagnosis of osteoarthritis of both ankles (See April 2012 report from Dr. J.G. from Bone & Joint Institute), indicate whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis of the ankles was caused by or is otherwise related to the Veteran's active service.  

4) For both the Veteran's right knee and left knee conditions, the examiner is asked to provide an opinion as to:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the knee condition was caused by or is otherwise related to the Veteran's active service.

b) If the above opinion is negative, please provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the knee condition was caused by (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's bilateral ankle condition.  The record reflects that the Veteran fell on his knees in July 2009 leading to an increase in knee pain.  Please discuss what, if any, impact the fall has had on the Veteran's knee conditions.  

5) After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


